Citation Nr: 0109051	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to Agent Orange.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran performed active duty from August 1965 to 
November 1969, including service in the Republic of Vietnam.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
RO.  

In September 1996 and October 1998, the Board remanded the 
case for additional development of the record.  

In October 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received by the Board later in that 
month.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Id.  

A careful review of the veteran's service medical records 
shows no evidence of peripheral neuropathy in service.  

The first evidence of peripheral neuropathy is shown in a 
December 1991 VA outpatient treatment report.  The impression 
was that of herbicide-induced neuropathy.  

At a VA examination in September 1992, the veteran gave a 
history of peripheral neuropathy, secondary to Agent Orange 
exposure.  The diagnosis included that of peripheral 
neuropathy, secondary to Agent Orange exposure.  

In October 1996, a VA neurological examination was conducted.  
The diagnosis was that of "chronic diffuse pain, 
unexplained; neurologically negative."  

In October 1997, another VA examination was conducted for the 
purpose of determining whether the veteran was entitled to 
special monthly compensation.  Following an examination of 
the veteran's lower extremities, the examiner diagnosed mild 
neuropathy of the lower extremities.  

The most recent VA examination was conducted in May 1999.  
The diagnoses included that of lower extremity pains, 
constant for thirty years.  The examiner indicated that the 
veteran was neurologically negative at the time of the 
examination.  

As noted hereinabove, in October 2000, the Board requested 
the opinion of a medical specialist from VHA.  The VHA expert 
stated that the "Brisk Ankle reflexes [were] incompatible 
with a diagnosis of large fiber neuropathy as [were] 
elect[ro]physiologic results of October 15, 1997."  He 
noted, however, that a "small fiber neuropathy" could be 
compatible with those results.  Further, he stated that a 
"small fiber neuropathy[,] if found, would not be specific 
from herbicide induced nerve injury, but in conjunction with 
exposure would strengthen causation."

The veteran's representative has requested that the case be 
remanded to determine the type of fiber neuropathy.  Although 
the VHA specialist recommended an invasive procedure to 
determine whether the veteran had a small fiber neuropathy, 
the Board agrees that the veteran should undergo further 
examination to determine the type of neuropathy.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for neuropathy since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for 
another VA examination to determine the 
nature and likely etiology of the claimed 
neuropathy.  The claims folder must be 
made available to, and reviewed by, the 
examiner prior to the requested study.  
All appropriate testing should be done in 
this regard.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has a small fiber neuropathy 
caused by herbicide exposure in service.  
A complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a 3.  Then, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


